Citation Nr: 0519986	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-23 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The matter is before the Board of Veterans Appeals (Board) on 
appeal from an October 2002 decision of the Manila, 
Philippines, VA Regional Office (RO), which found that the 
appellant's spouse had no recognized service and that she was 
not eligible for VA benefits based on her status as his 
surviving spouse.


FINDING OF FACT

The U.S. service department, National Personnel Records 
Center (NPRC), has certified that the appellant's deceased 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant has not shown that her deceased spouse met the 
service requirements to be considered a veteran and she does 
not have basic eligibility for VA benefits.  38 U.S.C.A. §§ 
101(2), 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 
3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The appellant filed a claim for dependency and indemnity 
compensation as the widow of her deceased spouse in March 
2002.  He died in March 1998.  She urges that her deceased 
spouse faithfully served with the United States forces during 
World War II and as such he should be a veteran, entitling 
her to VA benefits.  

The claimant has attempted to verify her spouse's service by 
submitting the following: (1) a AGNR2, certificate of 
military service dated in December 1988; (2) a PA AGO Form 3, 
Affidavit from Philippine Army Personnel, (3) an oath of 
enlistment dated July 4, 1943; (4) two joint affidavits 
attesting to the appellant's spouse's service, and (5) 
statements in support of her claim.  The claimant has alleged 
service by her husband from July 1943, to April or May 1946.  
She urges that he served in the guerrillas.  His unit was 
reportedly "E" Co 2nd Bn, 100 Inf.  His rank was a private.  
His service number was reported as [redacted].  

The RO requested verification of the appellant's spouse's 
service and any service medical records from the service 
department as reflected in a VA Form 21-3101 (JF).  The 
identifying information provided by the RO was obtained from 
the appellant's claim form and supporting evidence listed 
above.  The name was searched under as reflected in the file 
as well as under a common variation spelling for the name.  

In September 2002, a response was received from the NPRC 
indicating that the claimant's spouse had no service as a 
member of the Philippine Commonwealth Army, including 
recognized guerrillas, in the service of the United States 
Armed Forces.

The claim was denied in October 2002.  The claimant submitted 
a notice of disagreement in October 2002.  She urged that her 
husband's unit included the 100th and the 121st infantry 
regiment, 12th division, now defunct.

The appellant provided two lay statements, each signed by two 
individuals who knew her spouse in his village and who 
attested to the fact that he served during the war as 
indicated by the claimant.  

The RO again requested verification of the appellant's 
spouse's service and any service medical records from the 
service department as reflected in a VA Form 21-3101 (JF).  
The identifying information provided by the RO was obtained 
from the appellant's claims form.  The  name was searched as 
reflected in the file as well as under an additional common 
variation spelling for the name.  

In March 2004, a response was received from the NPRC 
indicating that the claimant's spouse had no service as a 
member of the Philippine Commonwealth Army, including 
recognized guerrillas, in the service of the United States 
Armed Forces.

The appellant adamantly maintains that her deceased spouse is 
a World War II veteran who faithfully performed service on 
behalf of the United States, and thus deserves to be 
considered eligible for VA benefits.  She contends that the 
RO was incorrect in denying her claim.


Legal analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2004).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes active 
duty. "Active duty" is defined as full-time duty in the Armed 
Forces. 38 C.F.R. § 3.6(a)-(b) (2004).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall be deemed to have 
been active military, naval, or air service for only certain 
specified purposes.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 
3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  Moreover, the United States Court 
of Appeals for Veterans Claims (Court) has held that a 
service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

As to the matter of the appellant's basic eligibility for VA 
benefits based on her spouse's service, she submitted the 
aforementioned copy of a Philippine Army affidavit alleging 
service of her spouse.  However, VA is not bound by 
Philippine Army determinations of service.  The NPRC found, 
based on U.S. service department records, no qualifying 
service in October 2002 and again in March 2004.  The search 
involved all of the appellant's spouse's possible names, his 
service number, unit, and other relevant identifying data.  
As noted above, the Court has held that a service department 
determination as to an individual's service shall be binding 
on VA.  See Duro; Dacoron.  Moreover, there has been no new 
evidence presented since the NPRC search which is different 
from the evidence already considered, that would warrant a 
request for recertification.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994).  Therefore, inasmuch as the U.S. service 
department's determination regarding the appellant's spouse's 
service is binding on VA, the Board concludes that the 
appellant's spouse is not a "veteran" for purposes of 
entitlement to VA benefits, and her claim for entitlement to 
VA benefits based on such service must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 



VAOPGCPREC 5-04.  As explained, there is no legal basis to 
grant the present claim.  Accordingly, VA's duty to notify 
and assist does not extend to this claim.  


ORDER

Entitlement to basic eligibility for VA benefits is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


